Citation Nr: 1502714	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.  

3.  Entitlement to service connection for a disability manifested by joint pain, to include as due to anthrax vaccinations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

In November 2013, the Board remanded these matters to the RO for further development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

As noted in the Board's November 2013 remand, the Veteran raised an increased rating claim for onychomycosis in his April 2009 substantive appeal.  And in correspondence from the Veteran's representative dated in 2011 and 2013, the issues of an increased rating for a lumbar spine disability and whether new and material evidence has been received to reopen a previously denied claim of service connection for a respiratory disability, including as due to asbestos exposure, were raised.  None of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

Having reviewed the record evidence, and although the Board regrets any additional delay which may be caused, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board's November 2013 remand directed the AOJ to obtain a medical opinion with respect to the Veteran's joint pain which addressed, in part, whether it was due to an event or incident in service, to include anthrax vaccinations.  A VA examination was conducted in January 2014, and a medical opinion was obtained.  The January 2014 VA examiner only addressed whether the Veteran experienced joint pain in his feet despite the Veteran's lay statements reporting joint pain in his knees, arms, feet, back and elbows.  This examiner also did not provide an opinion as to whether the Veteran's reported joint pain was related to his in-service anthrax vaccinations.  Thus, the Board finds that the January 2014 VA examination did not substantially comply with the terms of the November 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Court held in Stegall that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  See Stegall, 11 Vet. App. at 268.  It was error for the AOJ to re-certify this appeal to the Board in February 2014 without complying with the November 2013 remand instructions.  Given this error, another remand is required.  The Board notes in this regard that judicial review is frustrated in this case by the AOJ's lack of compliance with the November 2013 remand directives.  Had the AOJ complied with the prior remand directives, the current remand might have been unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Unfortunately, given the AOJ's failure to follow the Board's prior remand directives in this case, this appeal must be placed back on the "hamster-wheel" through another remand.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remand of an appeal "perpetuates the hamster-wheel reputation of Veterans law").

The January 2014 VA examiner also examined the Veteran's feet and noted a diagnosis of plantar fasciitis but found that there was no plantar fasciitis on physical examination.  This examiner opined that, although there was a record of treatment in service for a foot condition, no permanent residual or chronic disability subject to service connection was shown by the service treatment records.  This examiner noted that the evidence of record showed no post-separation evidence to establish regular follow-up care for the Veteran's foot problems.  

The Board notes that, in fact, the evidence of record includes an April 2009 x-ray which revealed mild heel spurs.  The Veteran saw a podiatrist and reported aches and pains in his heels, left worse than right.  The April 2009 assessment included bursitis of the left heel.  The Veteran's service treatment records include a November 2006 assessment of plantar fasciitis and multiple reports of foot pain.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the deficiencies in the January 2014 VA examination and opinion, the Board finds this evidence is inadequate for VA adjudication purposes and, on remand, the Veteran should be scheduled for a new VA examination which addresses the contended etiological relationship between his foot disabilities and active service.  See also 38 C.F.R. § 4.2 (2014).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a right foot disability, a left foot disability, or for a disability manifested by joint pain since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral foot disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history for each of this feet, if possible.  The examiner should identify any disability currently experienced by the Veteran in each of his feet, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a foot disability, if diagnosed, is related to active service or any incident of service.  The examiner should provide separate etiological opinions for each of the Veteran's feet.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a right foot disability and a left foot disability during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a foot disability is not persuasive evidence that it did not occur during active service.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his disability manifested by joint pain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any disability manifested by joint pain in his feet, knees, elbows, and shoulders currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by joint pain in the feet, knees, elbows, and shoulders, if diagnosed, is related to active service or any incident of service.  

The examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by joint pain in the feet, knees, elbows, and shoulders, if diagnosed, is due to an undiagnosed illness of medically unexplained chronic multisymptom illness or if it is due to a known clinical diagnosis.  If the Veteran's complaints of joint pain in the feet, knees, elbows, and shoulders are attributable to known clinical diagnoses, then the examiner must identify each diagnosis and state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosis was caused or aggravated (permanently worsened) by active service.  

The examiner finally should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by joint pain in the feet, knees, elbows, and shoulders, if diagnosed, is related to the Veteran's in-service anthrax vaccinations.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a disability manifested by joint pain in the feet, knees, elbows, and shoulders during active service.  The examiner also is advised that the Veteran alternatively contends that in-service anthrax vaccinations caused his disability manifested by joint pain in the feet, knees, elbows, and shoulders.  The examiner finally is advised that the lack of in-service complaints of or treatment for a disability manifested by joint pain in the feet, knees, elbows, and shoulders is not persuasive evidence that it did not occur during active service.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review the examination reports after they are completed and determine if they substantially comply with the REMAND directives.  If they do not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

